EXHIBIT 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), is made and entered into as of March 31, 2016, by and among
HAVERTY FURNITURE COMPANIES, INC., a Maryland corporation ("HFC"), HAVERTYS
CREDIT SERVICES, INC., a Tennessee corporation  ("HCS" and, together with HFC,
each, a "Borrower" and, collectively, the "Borrowers"), the financial
institutions party hereto as lenders (the "Lend-ers"), and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the "Administrative Agent")
and as issuing bank (the "Issuing Bank").


W I T N E S S E T H:


WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to a certain Amended and Restated Credit Agreement, dated as of
September 1, 2011  (as amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
1.
Amendments.

a.            Section 1.1 of the Credit Agreement is amended by deleting the
definitions of  "Aggregate Revolving Loan Commitments", "Applicable Margin",
"Borrowing Base", "Cash Equivalents", "Change in Control", "Exception
Conditions", and "Maturity Date" in their entirety and inserting the following
definitions in lieu thereof:
"Aggregate Revolving Loan Commitments" shall mean, as of any particular time,
the aggregate committed principal amount of all Revolving Loan Commitments at
such time, including any increase in Revolving Loan Commitments made pursuant to
Section 2.17(a) hereof. On the First Amendment Date, the Aggregate Revolving
Loan Commitments are $60,000,000.
"Applicable Margin" shall mean, with respect to each Advance and issuance of
Letters of Credit, a per annum rate of interest as set forth in the pricing grid
below (the "Pricing Grid") determined by the Administrative Agent by reference
to the applicable Average Availability for the fiscal month most recently ended,
effective as of the second Business Day after the Borrowing Base Certificate
required pursuant to Section 7.5(a) is delivered by the Administrative Borrower
to the Administrative Agent for such fiscal month most recently ended:



--------------------------------------------------------------------------------



Level
Average Availability
Applicable Margin
I
Less than $30,000,000
1.50%
II
Greater than or equal to $30,000,000
1.25%



Notwithstanding the foregoing, the Applicable Margin from the First Amendment
Date through (and including) the date two (2) Business Days after the delivery
of the Borrowing Base Certificate required pursuant to Section 7.5(a) for the
fiscal month ending on March 31, 2016 shall be at Level II as set forth in the
Pricing Grid.
In the event that the Administrative Borrower fails to timely provide any
Borrowing Base Certificate in accordance with the terms of Section 7.5(a), and
without prejudice to any additional rights under Section 9.2, as of the second
Business Day after delivery of such Borrowing Base Certificate was due until the
date two (2) Business Days following the date such Borrowing Base Certificate
was delivered, the Applicable Margin shall be at Level I as set forth in the
Pricing Grid.
In the event that the information contained in any Borrowing Base Certificate is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the Pricing Grid (the
"Accurate Applicable Margin") for any period that such Borrowing Base
Certificate covered (an "Applicable Period") than the Applicable Margin actually
applied for such Applicable Period, then (i) the Administrative Borrower shall
immediately deliver to the Administrative Agent a corrected Borrowing Base
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
adjusted such that after giving effect to the corrected Borrowing Base
Certificate the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the Pricing Grid for such period and (iii) the Borrowers shall
immediately deliver to the Administrative Agent full payment in respect of the
accrued additional interest on the Advances and Letters of Credit as a result of
such Accurate Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with Section 2.11.
Nothing contained in this definition shall limit the rights of the
Administrative Agent and the other Lenders to exercise their rights under
Section 2.3(b) or Section 9.2.
"Borrowing Base" shall mean, at any particular time, the sum of:
(a)            90% of the NOLV of Eligible Inventory, plus

--------------------------------------------------------------------------------

(b)            90% of the book value of Eligible Credit Card Receivables; minus
(c)            the Reserves.
"Cash Equivalents" shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $500,000,000, and (ii)
mature within one hundred eighty (180) days from the date of the original issue
thereof and is rated "P-1" or better by Moody's or "A-1" or better by S&P, (c)
certificates of deposit maturing within three hundred sixty-five (365) days of
the date of purchase and issued by a US national or state bank having deposits
totaling more than $500,000,000, and whose short-term debt is rated "P-1" or
better by Moody's or "A-1" or better by S&P, (d) up to $100,000 per institution
and up to $1,000,000 in the aggregate in (i) short-term obligations issued by
any local commercial bank or trust company located in those areas where any
Borrower conducts its business, whose deposits are insured by the Federal
Deposit Insurance Corporation, or (ii) commercial bank-insured money market
funds, or any combination of the types of investments described in this clause
(d), (e) certificates of deposit maturing more than three hundred sixty-five
(365) days after the date of purchase but less than two (2) years after the date
of purchase and issued by a US national or state bank having deposits totaling
more than $500,000,000, and whose short-term debt is rated "P-1" or better by
Moody's or "A-1" or better by S&P; provided that the aggregate amount of all
such certificates of deposit permitted under this clause (e) (excluding
certificates of deposit held in accounts with a Lender) shall not at any time
exceed $20,000,000 and (f) mutual funds investing solely in any one or more of
the Cash Equivalents described in clauses (a) through (d) above or money market
funds that (x) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (y)
are rated AAA by S&P and Aaa by Moody's and (z) have portfolio assets of at
least $5,000,000,000.
"Change in Control" shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Administrative Borrower to any Person or "group" (within the meaning of
the Exchange Act and the rules promulgated thereunder by the Securities and
Exchange Commission as in effect on the date hereof),  (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
"group" (within the meaning of the Exchange Act and the rules promulgated
thereunder by the Securities and Exchange Commission as in effect on the date
hereof) acting in concert (other than by Class A Shareholders) acquiring
beneficial ownership, of 30% or more of the outstanding shares of the Class A
Common Stock of the Administrative Borrower; or (c) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors of the Administrative Borrower cease to be composed of individuals (A)
who were members of the board of directors or other equivalent governing body of
the Administrative Borrower on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 

--------------------------------------------------------------------------------

"Exception Conditions" shall mean, with respect to any event, that before and
after giving pro forma effect to such event (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) either (a)(x)
Availability (calculated based on a Borrowing Base Certificate received by
Administrative Agent not more than thirty (30) days prior to the applicable
event) would equal or exceed seventeen and one-half percent (17.5%) of the
Aggregate Revolving Loan Commitments and (y) the Fixed Charge Coverage Ratio for
the twelve (12) month period most recently ended for which the Administrative
Agent has received financial statements pursuant to Section 7.1 would not be
less than 1.00:1.00, or (b) Availability (calculated based on a Borrowing Base
Certificate received by Administrative Agent not more than thirty (30) days
prior to the applicable event) would equal or exceed twenty percent (20%) of the
Aggregate Revolving Loan Commitments, and (iii) if requested by the
Administrative Agent, the Administrative Borrower shall have delivered to the
Administrative Agent its updated projected Availability and cash flow reports,
prepared in good faith based on reasonable assumptions consistent with past
practice, demonstrating that Availability over the immediately following twelve
consecutive months will equal or exceed the greater of (A) $12,500,000 and (B)
twenty percent (20%) of the Aggregate Revolving Loan Commitments.
"Maturity Date" shall mean March 31, 2021, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise).
b.            The definition of "Required Lenders" in Section 1.1 of the Credit
Agreement is amended by replacing "$50,000,000" in each of clauses (i) and (ii)
therein with "$60,000,000".
c.            Section 1.1 of the Credit Agreement is amended by adding the
following definitions in appropriate alphabetical order:
"First Amendment" shall mean that certain First Amendment to the Credit
Agreement, dated as of the First Amendment Date, between the Borrowers, the
Lenders, and Administrative Agent.
"First Amendment Date" shall mean March 31, 2016.
d.            Section 2.4(b) of the Credit Agreement is amended by replacing
"0.375%" therein with "0.250%".
e.            Section 6.15 of the Credit Agreement is amended by deleting
subsection (b) thereof in its entirety and inserting the following in lieu
thereof:
(b)            Other than the Excluded Accounts, each Credit Party shall
maintain, in its name, at a Cash Management Bank, one or more Deposit Accounts,
Concentration Accounts and Disbursement Accounts that are subject to a Control
Account Agreement in form and substance reasonably satisfactory to the
Administrative Agent (individually, a "Blocked Account" and collectively, the
"Blocked Accounts").  Each such Control Account Agreement shall provide, among
other things, that the relevant Cash Management Bank agrees, from and after the
receipt of a notice (an "Activation Notice") from the Administrative Agent
(which Activation Notice may be given by the Administrative Agent at any time at
which (i) an Event of Default has occurred and is continuing or (ii)
Availability for five (5) consecutive Business Days is less than the greater of
(A) $7,500,000 and (B) twelve and one-half percent (12.5%) of the Aggregate
Revolving Loan Commitments (the foregoing being referred to herein as an
"Activation Event")), to forward immediately all amounts in each Blocked
Account, as the case may be to the Administrative Agent per its instructions and
to commence the process of daily sweeps from such account to the Administrative
Agent.  If at any time after an Activation Notice has been given, Availability
for sixty (60) consecutive days equals or exceeds the greater of (A) $7,500,000
and (B) twelve and one-half percent (12.5%) of the Aggregate Revolving Loan
Commitments, then the Administrative Agent shall, promptly upon request of the
Administrative Borrower, notify the Cash Management Bank that the daily sweeps
from such account shall cease until further notice from the Administrative Agent
that a subsequent Activation Event has occurred.
 

--------------------------------------------------------------------------------

f.            Section 7.1 of the Credit Agreement is amended by replacing the
final sentence of subsection (a) of such Section in its entirety with the
following:
Notwithstanding the foregoing, no monthly financial statements shall be required
to be delivered under this Section 7.1(a) unless (i) (A) during such month the
aggregate principal amount of all Revolving Loans, Swing Loans, Agent Advances
and Overadvances outstanding exceeds $9,000,000 for five (5) consecutive
Business Days or (B) on any Business Day during such month the aggregate amount
of all Letter of Credit Obligations outstanding exceeds $9,000,000, or (ii) an
Event of Default has occurred and is continuing; provided that thereafter such
monthly financial statements shall no longer be required to be delivered if, for
sixty (60) consecutive days, the aggregate outstanding principal amount of all
Revolving Loans, Swing Loans, Agent Advances and Overadvances is zero and the
aggregate outstanding amount of all Letter of Credit Obligations does not exceed
$9,000,000.


g.            Section 7.5 of the Credit Agreement is amended by replacing
subsection (a) of such Section in its entirety with the following:
(a)            Administrative Borrower shall deliver to the Administrative Agent
(i) a Borrowing Base Certificate as of the last day of the prior fiscal quarter,
month or week, as the case may be, which shall be in such form as shall be
satisfactory to the Administrative Agent, (ii) an Inventory status report, (iii)
a Credit Card Receivables status report or statement as of such date, setting
forth the balance of the Credit Card Receivables aged not more than five days
from date of sale and (iv) an aging of Qualified Receivables as of such date, in
each case with the supporting documentation and schedules in reasonable detail
to confirm such calculations.  The foregoing certificates and reports shall be
delivered by the Administrative Borrower to the Administrative Agent quarterly
within thirty (30) days after the end of each fiscal quarter, provided that if
Availability is less than or equal to the greater of (x) seventy-five percent
(75.0%) of the Aggregate Revolving Loan Commitments and (y) $45,000,000 (the
"Quarterly Reporting Threshold"), then the foregoing certificates and reports
shall be delivered by the Administrative Borrower to the Administrative Agent
monthly within fifteen (15) days after the end of each fiscal month,
provided further, that if Availability is less than or equal to the greater of
(x) fifteen percent (15.0%) of the Aggregate Revolving Loan Commitments and (y)
$9,000,000 (the "Monthly Reporting Threshold"), then the foregoing certificates
and reports shall be delivered by the Administrative Borrower to the
Administrative Agent weekly within three (3) Business Days after the end of each
fiscal week; in each case, (A) until such time as Availability has exceeded the
Monthly Reporting Threshold for sixty (60) consecutive days (at which time the
foregoing certificates and reports shall thereafter be delivered by the
Administrative Borrower to the Administrative Agent monthly within fifteen (15)
days after the end of each fiscal month), or (B) until such time as Availability
has exceeded the Quarterly Reporting Threshold for sixty (60) consecutive days
(at which time the foregoing certificates and reports shall thereafter be
delivered by the Administrative Borrower to the Administrative Agent quarterly
within thirty (30) days after the end of each fiscal quarter).
 

--------------------------------------------------------------------------------

h.            Section 7.6(g) of the Credit Agreement is amended by inserting 'or
the "First Amendment Date"' after 'the "Agreement Date"'.
i.            Section 8.7 of the Credit Agreement is amended by replacing
subsection (d) of such Section in its entirety with the following:
(d)            Acquire (i) any Person, (ii) all or any substantial part of the
assets, property or business of a Person, (iii) any real estate or (iv) any
assets that constitute a division or operating unit of the business of any
Person, other than (x) the acquisition of or assumption of real estate leases so
long as such leased sites are operated as Haverty stores or warehouses, (y) the
acquisition of other assets, stock or line of business, but for purposes of this
clause (y) subject to compliance with the Exception Conditions before and after
giving effect to such acquisition or assumption and (z) in connection with any
Permitted Sale-Leaseback Transaction, (1) the repurchase of any leased real
property pursuant to the terms of any Permitted Sale-Leaseback Transaction as a
result of the casualty or condemnation of such property or (2) the substitution
or exchange of owned real property of a Borrower for real property leased by
such Borrower thereunder if the sum (without duplication) of (A) the aggregate
purchase price of all properties sold and leased back after the First Amendment
Date in Sale-Leaseback Transactions permitted under Section 8.10, plus (B) the
aggregate outstanding principal amount of Permitted Real Estate Financing
incurred after the First Amendment Date, plus (C) the Net Real Estate Exchange
Value incurred after the First Amendment Date does not exceed $100,000,000 in
the aggregate;
j.            Section 8.8 of the Credit Agreement is amended by deleting such
Section in its entirety and inserting the following in lieu thereof:
Section 8.8                                        Fixed Charge Coverage Ratio. 
At any time Availability is less than the greater of (a) $6,000,000 or (b) ten
percent (10.0%) of the Aggregate Revolving Loan Commitments, the Credit Parties
and their Subsidiaries shall maintain, on a consolidated basis, a Fixed Charge
Coverage Ratio, as of the end of the fiscal month most recently ended for which
the Administrative Agent has received financial statements, for the period of
the immediately preceding twelve (12) months, of not less than 1.00:1.00.
 

--------------------------------------------------------------------------------

k.            All references to "Agreement Date" contained in the following
Sections of the Credit Agreement are hereby amended by replacing such references
with "First Amendment Date": Section 5.1(c) (Partnerships; Joint Ventures;
Subsidiaries), Section 5.1(d) (Capital Stock and Related Matters), Section
5.1(j) (Taxes), Section 5.1(n) (Liabilities; Litigation), Section 5.1(u)
(Solvency), Section 5.1(aa) (Name of Credit Party), Section 5.1(dd) (OFAC),
Section 6.15 (Cash Management System), Section 6.23 (Intellectual Property
Pledge), Section 8.1(d) (Purchase Money/Capital Leases), Section 8.1(f)
(Permitted Real Estate Financing), Section 8.7(b) (Disposition of Assets) and
Section 8.10 (Sales and Leasebacks).
l.            Schedule I of the Credit Agreement is amended by replacing such
schedule in its entirety with Schedule I attached to this Amendment.
m.            Exhibit B to the Credit Agreement is hereby amended by replacing
such Exhibit in its entirety with Exhibit A attached to this Amendment.
n.            Schedule 5.1(c)-1 (Subsidiaries), Schedule 5.1(c)-2
(Partnerships/Joint Ventures), Schedule 5.1(d) (Outstanding Capital Stock
Ownership), Schedule 5.1(j) (Taxes), Schedule 5.1(n) (Liabilities; Litigation)
and Schedule 6.15 (Bank and Investment Accounts) are each amended by replacing
such schedule in its entirety with the corresponding schedule attached hereto as
part of Exhibit B attached to this Amendment.
o.            Section 11.1 of the Credit Agreement is hereby amended by
replacing Section 11.1(a)(ii) in its entirety with the following:
(ii)
If to the Administrative Agent, to it at:



SunTrust Bank
Mail Code GA-ATL-1981
3333 Peachtree Road, 4th Floor-East Tower
Atlanta, Georgia 30326
Attn:  Asset Manager-Haverty Furniture Companies
Telecopy No.:  404-439-9717
Email: angela.leake@SunTrust.com


with a copy to:


King & Spalding
1180 Peachtree Street, NW
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford, Esq.
Telecopy No.: (404) 572-5100
Email: czalford@kslaw.com

 

--------------------------------------------------------------------------------

2.            Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrowers shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), (ii) executed
counterparts to this Amendment from the Borrowers, each of the Guarantors and
the Lenders, (iii) duly executed Notes payable to the order of each Lender
requesting a promissory note in the amount of such Lender's Revolving Loan
Commitment, as amended hereby, (iv) a duly executed Borrowing Base Certificate
calculated after giving effect to this Amendment, (v) a certificate signed by an
Authorized Signatory of each Credit Party, including a certificate of incumbency
with respect to each Authorized Signatory of such Credit Party, together with
appropriate attachments which shall include, without limitation, the following:
(A) a copy of the certificate of incorporation of such Credit Party certified to
be true, complete and correct by the Secretary of State of the State of such
Credit Party's incorporation, (B) a true, complete and correct copy of the
by-laws of such Credit Party, (C) a true, complete and correct copy of the
resolutions of such Credit Party authorizing the execution, delivery and
performance by such Credit Party of this Amendment, the other Loan Documents and
the transactions contemplated herein, and (D) certificates of good standing from
the State of incorporation of each Credit Party and each other jurisdiction
where such Credit Party is required to be qualified to do business as a foreign
corporation and a failure to be so qualified could reasonably be expected to
have a Materially Adverse Effect (other than the State of Tennessee with respect
to Haverty Furniture Companies, Inc., which shall be delivered on or before June
15, 2016 or such later date as the Administrative Agent may agree), and (vi) an
opinion of counsel to the Credit Parties, addressed to the Administrative Agent,
the Issuing Bank and each of the Lenders, and covering such matters relating to
the Credit Parties, this Amendment, the Loan Documents and the transactions
contemplated herein and therein as the Administrative Agent shall reasonably
request.
3.            Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Credit Party hereby
represents and warrants to the Lenders and the Administrative Agent:
(a)            Each of the Borrowers and each of its Subsidiaries (i) is duly
orga-nized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified would not reasonably be expected to result in
a Material Adverse Effect;
(b)    The execution, delivery and performance by each Credit Party of the this
Amendment, the Credit Agreement, as amended hereby, and the other  Loan
Documents to which it is a party are within such Credit Party's organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member action;
(c)            The execution, delivery and performance by the Borrowers of this
Amendment, and by each Credit Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to either of the Borrowers or any of such
Borrower's Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (iii) will give rise to a right thereunder to require any payment to
be made by either of the Borrowers or any of such Borrower's Subsidiaries;
 

--------------------------------------------------------------------------------

(d)            This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Credit Party and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable against such Credit Party
in accordance with its terms except as the enforceability hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights and remedies in general; and
(e)            After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
4.            Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrowers to the Lenders and
the Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
5.            Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Georgia and all
applicable federal laws of the United States of America.
6.            No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.
7.            Costs and Expenses.  The Borrowers agree to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.
8.            Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
9.            Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
10.            Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia-tions or agreements, whether written or oral,
with respect thereto.
11.            Reaffirmations and Acknowledgments.


(a)            Reaffirmation.  Each Borrower ratifies and confirms the terms of
the Credit Agreement as amended hereby and all promissory notes issued
thereunder.  Each Borrower acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any indebtedness
of the Borrowers to the Lenders or any other obligation of the Borrowers, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrowers, the Credit Agreement (i) is and shall continue to be a primary
obligation of the Borrowers, and (ii) is and shall continue to be in full force
and effect in accordance with its terms.
 

 

--------------------------------------------------------------------------------

(b)            Acknowledgment of Perfection of Security Interest. Each Borrower
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.






[Signature Pages To Follow]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers, by their respective
authorized officers as of the day and year first above written.


 
BORROWERS:


HAVERTY FURNITURE COMPANIES, INC.




By: /s/ Dennis L. Fink
                              Name:  Dennis L. Fink
Title:  Executive Vice President and
           Chief Financial Officer




HAVERTYS CREDIT SERVICES, INC.




By: /s/ Dennis L. Fink
Name:  Dennis L. Fink
                                                                                                                                                                                   
Title:  President


SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as a Lender




By: /s/ Angela Leake
Name: Angela Leak
Title: Director





--------------------------------------------------------------------------------





SCHEDULE I
COMMITMENTS


Lender
Revolving Loan Commitment
Revolving Commitment Ratio
SunTrust Bank
$60,000,000
100%
Total
$60,000,000
100%








--------------------------------------------------------------------------------

EXHIBIT A




Form of borrowing base certificate attached.





--------------------------------------------------------------------------------

EXHIBIT B




See attached updated schedules.





--------------------------------------------------------------------------------

SCHEDULE 5.1(c) -1
SUBSIDIARIES




 
 
 
 
NAME
 
 
 
 
STATE OF INCORPORATION
 
HAVERTY FURNITURE COMPANIES, INC. PERCENTAGE OF OWNERSHIP OF ITS SUBSIDIARY
                   
Havertys Credit Services, Inc.
 
Tennessee
 
100%
         



 

--------------------------------------------------------------------------------

SCHEDULE 5.1(c) – 2
PARTNERSHIPS/JOINT VENTURES








NONE
 

--------------------------------------------------------------------------------

SCHEDULE 5.1(d)
OUTSTANDING CAPITAL STOCK OWNERSHIP




 
 
Issuer
 
 
Type of Security
Owner and Number of Shares Issued and Outstanding by Class
Number of Holders
 
% Ownership
         
Haverty Furniture Companies, Inc.*
Common Stock
 
Class A Common Stock
28,486,458
 
2,553,759
 
578
 
61
 
-
 
-
                   
Havertys Credit Services, Inc.
Common Stock
 
 
 
Series A
Preferred Stock
5,000 shares issued to Haverty Furniture Companies, Inc.
 
1,000 shares issued to
Haverty Furniture Companies, Inc.
1
 
 
 
1
100%
 
 
 
100%
         



*as

--------------------------------------------------------------------------------

 
SCHEDULE 5.1(j)
TAXES








NONE





--------------------------------------------------------------------------------

 SCHEDULE 5.1(n)
LIABILITIES; LITIGATION




UNDISCLOSED LIABILITIES:


NONE










LITIGATION:


NONE
 
 

--------------------------------------------------------------------------------

SCHEDULE 6.15
BANK AND INVESTMENT ACCOUNTS




CORPORATE DEPOSIT ACCOUNTS


DEPOSITORY ACCOUNTS – PROFIT CENTERS
 